Citation Nr: 1508143	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  10-43 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right lower extremity disability (claimed as right lower leg nerve damage).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to December 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The Veteran was scheduled for a Board Videoconference hearing in January 2015.  He failed to appear at the hearing, did not request postponement, and has not shown good cause for the failure to appear.  Hence, the appeal will proceed as the hearing request is considered to have been withdrawn.  See 38 C.F.R. § 20.702(d)(2014).

The Veteran initiated the appeal process regarding the claim of service connection for spinal stenosis with disc herniation of L4-S-1 with an October 2010 Notice of Disagreement.  38 C.F.R. § 20.201.  The Veteran did not timely perfect the appeal as to the spinal stenosis with disc herniation of L4-S-1 claim pursuant to the July 2013 Statement of the Case.  38 C.F.R. § 20.202, 20.302.  As the issue of service connection for spinal stenosis with disc herniation of L4-S-1 was not perfected by the Veteran for appellate review, it is not in appellate status and is not before the Board at this time.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The Veteran seeks service connection for a right lower extremity disability as a result of active service.  Specifically, he has asserted that he has current right leg damage due to his duties as a rigger and parachute inspector, including approximately 17 parachute jumps and lifting heavy cargo chutes.  See October 2009 and May 2010 Statements in Support of Claim).  In the alternative, the Veteran's service treatment records also show that he was attacked by a police dog in Germany on December 13, 1970.

In general, service connection is established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during periods of active military service.  38 U.S.C.A. § 1110.  "In line of duty" means an injury or disease incurred or aggravated during active service and not the result of the Veteran's own willful misconduct or a result of his abuse of alcohol or drugs.  38 C.F.R. § 3.1(m).

A Form DD-214 identifies the Veteran's military occupational specialty as a rigger and parachute inspector.  The Veteran contended that, to maintain jump status, he was required to make parachute jumps every three months, totaling approximately 17 jumps.  He also contended that lifting heavy cargo chutes impacted the right lower extremity.  See May 2010 Statement in Support of Claim.  The Board finds that these contentions are consistent with the nature of the Veteran's service.  See 38 U.S.C.A. § 1154(a).

As noted, service treatment records indicate that the Veteran suffered injuries to his right leg and thigh as a result of a dog bite.  Specifically, the December 13, 1970 Animal Bite Report indicated that the Veteran "provoked attack by police dog."  In a December 18, 1970 service treatment record, the Veteran had partial debridement of the upper leg with a small infection around the bite.  In the November 1971 separation examination report, there was a four-inch scar noted on the Veteran's right thigh and leg described as a "dog bite scar."  The Veteran's lower extremities and neurological system were found to be clinically normal at separation.

In the April 2010 Notice of Disagreement, the Veteran indicated that he was not intoxicated and did not provoke an attack by a German police dog.  He stated that he was in a civilian German club when an unknown person set off a smoke bomb.  The Veteran reported that he was evacuating the building when the dogs were set lose, and he suffered his injuries.

In a March 2010 rating decision, the RO determined that the Veteran's right lower leg nerve damage was the result of willful misconduct and was not incurred in the line of duty; service connection was therefore denied.  The rating decision appeared to rely on the characterization in the December 1970 Animal Bite Report, which noted that the Veteran "provoked" the attack by a police dog.  The Board notes, however, that "willful misconduct" means an act involving conscious wrongdoing or known prohibited action.  It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  Although the Animal Bite Report used the term "provocation," the evidence is at least unclear as to whether the Veteran's actions were reflective of deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  The Veteran contended that he was merely evacuating a building where a smoke bomb had been set off when he was attacked by police dogs.  

In this regard, the March 2010 rating decision indicated the Veteran's personnel records were reviewed; however, only the service treatment records appear to be included in the Veteran's electronic file.  Personnel records have not been associated with the electronic file to determine whether there is any additional information regarding the December 1970 incident.  As such, all appropriate locations should be queried to locate the Veteran's service personnel records.

The Veteran has not been afforded a VA examination for the claimed right lower extremity disability.  The Veteran has consistently asserted that this claimed condition is a result of his service, to include lifting heavy chutes, parachute jumps, and being attacked by a police dog.  The record reflects that the Veteran has been diagnosed with right radiculopathy and right foot drop.  See May 2009 Private Treatment Record.  There is no medical opinion of record addressing the etiology of the claimed right lower extremity disability.  Based on the above, a VA examination is warranted to assist in determining the etiology of the claimed right lower extremity disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c).

Accordingly, the case is REMANDED for the following actions:

1. Make all appropriate attempts to obtain the Veteran's service personnel records.  Such attempts should include the National Personnel Records Center (NPRC) and all other appropriate service entities.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.  See 38 U.S.C.A. § 5103A(b).

2. Then, schedule the Veteran for a VA examination to assist in determining the nature and etiology of any current right lower extremity disability, to include, but not limited to, right radiculopathy and right foot drop.  The relevant medical records should be made available to the VA examiner for review in conjunction with the examination, and the examination report should reflect that such review was accomplished.  All indicated tests and studies should be accomplished and the findings then reported in detail.  

The VA examiner must review all pertinent evidence of record and provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any right lower extremity disability, to include, but not limited to, right radiculopathy and right foot drop, began during service, or is otherwise etiologically related to service, to include:

a) the December 1970 dog bite; in this regard, the VA examiner should assume, as fact, that the dog bite occurred in the line of duty and was not due to the Veteran's own willful misconduct or abuse of alcohol; and

b) the Veteran's active service duties, to include lifting heavy cargo chutes and performing approximately 17 parachute jumps.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions expressed and should not be solely based on the absence of treatment records during or after service.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to the claim.

3. After completion of the above and any additional development deemed necessary, the claim for service connection for a right lower extremity disability should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L.M. YASUI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




